J-S57007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BERNARD HILL JR.                           :
                                               :
                       Appellant               :   No. 1819 EDA 2017

            Appeal from the Judgment of Sentence January 11, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0015274-2012


BEFORE:      PANELLA, J., PLATT, J., and STRASSBURGER, J.

MEMORANDUM BY PANELLA, J.                           FILED DECEMBER 14, 2018

        A jury convicted Bernard Hill, Jr., of burglary and criminal trespass. On

appeal, he raises only a single issue. He contends the court erred when it

denied his objection to the prosecutor’s closing argument. We conclude Hill

did not preserve this argument, and therefore affirm.

        At trial, the Commonwealth presented eyewitness evidence that Hill

broke a window in a Philadelphia residence and removed a candle from the

inside windowsill. When the eyewitness confronted him, he cursed and fled

from the scene. He was detained near the scene of the crime wearing clothing

that matched the description given by the eyewitness. When he was escorted

back to the crime scene, the eyewitness positively identified him.

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S57007-18


      During closing arguments, the prosecutor told the jury:

      We both have jobs to do. [Defense counsel’s] job is to represent
      Bernard Hill. It is to zealously advocate for his client. It’s to make
      sure that he is found not guilty … It’s to do whatever he can for
      his client, and if that includes throwing out different theories to
      distract you from the facts of the case, to distract you from the
      truth, that’s what can happen.

N.T., Jury Trial, 11/2/16, at 143-144. Hill interrupted the argument with the

single word, “objection.” Id., at 143. The prosecutor continued her argument.

      Hill contends the court erred in overruling his objection. He asserts the

prosecutor’s argument went beyond the facts of the case and instead focused

on an attack on defense counsel’s integrity.

      We have long found that such attacks are improper and dangerous to a

defendant’s rights to a fair trial.

      In particular, the prosecutor’s assertion that he must ‘operate
      under the truth,’ whereas defense counsel ‘must represent his
      client to the best of his ability, whether he isn’t or whether he is
      guilty,’ along with the allegation that defense counsel is a ‘not
      guilty machine,’ go outside the evidence and beyond any
      legitimate inferences of the case at hand. These statements
      diver[t] the juror[s’] attention away from their duty of weighing
      the evidence impartially, and install in their minds the idea that
      defense counsel is hiding the truth from them, the truth being
      appellant’s guilt. The prosecutor would have the jury believe that
      only his evidence is truthful and that defense counsel is just trying
      to get his client ‘off’ by pleading him not guilty. This assertion goes
      against the presumption of innocence since it makes it appear that
      appellant’s guilt is a foregone conclusion.

Commonwealth v. Long, 392 A.2d 810, 813 (Pa. Super. 1978). See also

Commonwealth v. Sargent, 385 A.2d 484, 485 (Pa. Super. 1978) (finding




                                       -2-
J-S57007-18


that attacks on the integrity of defense counsel “undercut the fairness of the

trial in a particularly severe way”).

      However, Hill failed to preserve this argument for appellate review.

“Even where a defendant objects to specific conduct, the failure to request a

remedy such as a mistrial or curative instruction is sufficient to constitute

waiver.” Commonwealth v. Sandusky, 77 A.3d 663, 670 (Pa. Super. 2013)

(citation and brackets omitted). As noted, Hill did not request a remedy at the

time of his objection. He did raise the objection again at the end of the

prosecutor’s argument:

      I made four objections during closing. You made – you gave an
      instruction as to one, so I would assume that instruction was –
      that objection’s sustained. And your instruction to disregard was
      the remedy the court provided. And the other three were
      overruled?

N.T., Jury Trial, 11/2/16, at 183. The court agreed with this interpretation,

and defense counsel responded, “[t]hat’s all I have.” Id.

      Hill never requested a mistrial or further curative instructions. The issue

is therefore waived. As this is the only issue presented by Hill on appeal, we

affirm the judgment of sentence.

      Judgment of sentence affirmed.

      Judge Strassburger joins the memorandum

      Judge Platt concurs in the result.




                                        -3-
J-S57007-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/18




                          -4-